EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kazuto Ishihara on July 7, 2022.

The application has been amended as follows: 

Claims 4-6 have been cancelled. 

Election/Restrictions
Based on the amendments that were entered 4/13/2022, and after review, the examiner has permitted the shift from the elected Species I to Species II as represented by Fig. 5 (see MPEP 819). Further, it has been determined that Figures 10-17 include limitations that can be applied to not just Species I, but to all five Species listed in the Action dated 8/23/2021.
The restriction requirement among Species I-V, as set forth in the Office action mailed on 8/23/2021, has been reconsidered in view of the allowability of claims to a non-elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
     

Reasons for Allowance
Claims 1-3 and 7-15, and 17 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a pest detector as claimed in detail, especially the features of a first electrode including a seamless belt that is rotatable in a rotation direction combined with the other features claimed. 
Miyahara et al. (US 6564503) discloses a similar pest detector as the claimed invention. However, Miyahara et al. lacks a first electrode including a seamless belt that is rotatable in a rotation direction. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643